     Case 6:21-cv-00016 Document 101 Filed on 09/15/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                      UNITED STATES DISTRICT COURT                               September 15, 2021
                  FOR THE SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                               VICTORIA DIVISION
__________________________________________
                                           )
STATE OF TEXAS, STATE OF                  )
LOUISIANA                                 )
                                           )
                        Plaintiff,        )
      v.                                  )    No. 6:21-cv-00016
                                           )
UNITED STATES OF AMERICA, et al.           )
                                           )
                        Defendants.        )
__________________________________________)

                                               ORDER
       Upon consideration of Defendants’ Motion for Extension of Time to File Response to

Plaintiffs’ Complaint, the Court rules as follows.

       IT IS HEREBY ORDERED that Defendants shall answer or otherwise respond to

Plaintiffs’ Complaint no later than October 20, 2021.



       It is SO ORDERED.

       September 15
                 __, 2021
                                                                ______
                                                                     _ __
                                                                       ____________
                                                                ___________________ _ _
                                                                Drew B. Tipton
                                                                United States District Judge
